UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-04632 The European Equity Fund, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:12/31 Date of reporting period:9/30/2013 ITEM 1. SCHEDULE OF INVESTMENTS THE EUROPEAN EQUITY FUND, INC. SCHEDULE OF INVESTMENTS — SEPTEMBER 30, 2013 (unaudited) Shares Description Value(a) INVESTMENTS IN GERMANY – 32.4% COMMON STOCKS – 27.4% AIR FREIGHT & LOGISTICS – 1.7% Deutsche Post $ AIRLINES – 2.0% Deutsche Lufthansa* AUTOMOBILES – 3.2% Daimler CHEMICALS – 4.4% BASF Linde COMPUTERS & PERIPHERALS – 1.1% Wincor Nixdorf DIVERSIFIED TELECOMMUNICATION SERVICES – 0.6% Deutsche Telekom INDUSTRIAL CONGLOMERATES – 2.5% Siemens INSURANCE – 2.7% Allianz INTERNET SOFTWARE & SERVICES – 2.1% United Internet MEDIA – 2.5% Axel Springer PERSONAL PRODUCTS – 1.4% Beiersdorf SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT – 1.0% Infineon Technologies TEXTILES, APPAREL & LUXURY GOODS – 2.2% Adidas Total Common Stocks (cost $19,184,587) Shares Description Value(a) PREFERRED STOCKS – 5.0% AUTOMOBILES – 2.4% Bayerische Motoren Werke (cost $1,569,842) $ HOUSEHOLD PRODUCTS – 2.6% Henkel & Co. (cost $1,620,131) Total Preferred Stocks (cost $3,189,973) Total Investments in Germany (cost $22,374,560) INVESTMENTS IN FRANCE – 19.8% AUTO COMPONENTS – 2.3% Cie Generale des Etablissements Michelin AUTOMOBILES – 2.0% Renault COMMERCIAL BANKS – 3.9% Credit Agricole* Societe Generale COMMERCIAL SERVICES & SUPPLIES – 2.0% Societe BIC DIVERSIFIED TELECOMMUNICATION SERVICES – 2.1% Vivendi HEALTH CARE EQUIPMENT & SUPPLIES – 1.7% Essilor International INSURANCE – 1.3% AXA IT SERVICES – 1.9% AtoS PHARMACEUTICALS – 2.6% Sanofi Total Investments in France (cost $14,286,352) 6 THE EUROPEAN EQUITY FUND, INC. SCHEDULE OF INVESTMENTS — SEPTEMBER 30, 2013 (unaudited) (continued) Shares Description Value(a) INVESTMENTS IN SPAIN – 12.0% CONSTRUCTION & ENGINEERING – 1.8% ACS Actividades de Construccion y Servicios $ GAS UTILITIES – 2.3% Enagas INSURANCE – 4.0% Grupo Catalana Occidente Mapfre IT SERVICES – 1.7% Indra Sistemas OIL, GAS & CONSUMABLE FUELS – 2.2% Repsol YPF Total Investments in Spain (cost $8,470,871) INVESTMENTS IN NETHERLANDS – 11.0% AEROSPACE & DEFENSE – 2.5% EADS AIR FREIGHT & LOGISTICS – 1.4% PostNL NV* CHEMICALS – 1.5% Koninklijke DSM DIVERSIFIED FINANCIAL SERVICES – 1.5% ING Groep* FOOD PRODUCTS – 2.6% Nutreco SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT – 1.5% AS ML Holding Total Investments in Netherlands (cost $6,842,763) Shares Description Value(a) INVESTMENTS IN UNITED KINGDOM – 8.1% COMMON STOCKS – 8.0% COMMERCIAL BANKS – 1.3% Barclays $ HEALTH CARE EQUIPMENT & SUPPLIES – 2.3% Smith & Nephew HOUSEHOLD PRODUCTS – 2.1% Reckitt Benckiser Group MULTILINE RETAIL – 2.3% Next Total Common Stocks (cost $6,461,674) RIGHTS – 0.1% COMMERCIAL BANKS – 0.1% Barclays PLC (cost $0)* Total Rights (cost $0)* Total Investments in United Kingdom (cost $6,461,674) INVESTMENTS IN LUXEMBOURG – 3.7% MEDIA – 3.7% RTL Group SES Total Investments in Luxembourg (cost $3,086,587) INVESTMENTS IN FINLAND – 2.7% INSURANCE – 2.7% Sampo Total Investments in Finland (cost $1,417,011) INVESTMENTS IN SWEDEN – 2.6% COMMERCIAL SERVICES & SUPPLIES – 2.6% Securitas Total Investments in Sweden (cost $1,822,584) 7 THE EUROPEAN EQUITY FUND, INC. SCHEDULE OF INVESTMENTS — SEPTEMBER 30, 2013 (unaudited) (continued) Shares Description Value(a) INVESTMENTS IN NORWAY – 1.9% DIVERSIFIED TELECOMMUNICATION SERVICES – 1.9% Telenor ASA $ Total Investments in Norway (cost $1,616,970) INVESTMENTS IN ITALY – 1.6% OIL, GAS & CONSUMABLE FUELS – 1.6% Eni† Total Investments in Italy (cost $1,389,289) INVESTMENTS IN SWITZERLAND – 1.2% CHEMICALS – 1.2% Syngenta Total Investments in Switzerland (cost $834,335) Total Investments in Common and Preferred Stocks and Rights – 97.0% (cost $68,602,996) SECURITIES LENDING COLLATERAL – 1.6% Daily Assets Fund Institutional, 0.09% (cost $1,446,390)(b)(c) CASH EQUIVALENTS – 2.0% Central Cash Management Fund, 0.05% (cost $1,733,216)(c) Number of contracts PUT OPTIONS PURCHASED – 1.2% EURO STOXX 50 Index, Expiration: 12/20/2013 Exercise Price 2,500.00 (cost $832,770) Number of contracts Description Value(a) PUT OPTIONS PURCHASED – 1.2% (continued) DAX Index, Expiration: 12/20/2013 Exercise Price 6,800.00 (cost $256,851) $ CAC 40 Index, Expiration: 12/20/2013 Exercise Price 3,200.00 (cost $189,934) DAX Index, Expiration: 12/20/2013 Exercise Price 7,200.00 (cost $378,725) Total Investments in Purchased Options – 1.2% (cost $1,658,280) Total Investments – 101.8% (cost $73,440,882)** Other Assets and Liabilities, Net – (1.8%) ) NET ASSETS – 100.0% $ For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. *Non-income producing security. **The cost for federal income tax purposes was $73,440,885. At September 30, 2013, net unrealized appreciation for all securities based on tax cost was $16,129,029. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $17,503,483 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $1,374,454. †All or a portion of these securities were on loan. The value of all securities loaned at September 30, 2013 amounted to $1,362,442, which is 1.5% of net assets. (a)Value stated in U.S. dollars. (b)Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. (c)Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. 8 THE EUROPEAN EQUITY FUND, INC. SCHEDULE OF INVESTMENTS — SEPTEMBER 30, 2013 (unaudited) (continued) For purposes of its industry concentration policy, the Fund classifies issuers of portfolio securities at the industry sub-group level. Certain of the categories in the above Schedule of Investments consist of multiple industry sub-groups or industries. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2013 in valuing the Fund's investments. Category Level 1 Level 2 Level 3 Total Common Stocks and/or Other Equity Investments(1) Germany $ $ — $ — $ France — — Spain — — Netherlands — — United Kingdom — — Luxembourg — — Finland — — Sweden — — Norway — — Italy — — Switzerland — — Purchased Options — — Short-Term Instruments(1) — — Total $ $ — $ — $ There have been no transfers between fair value measurement levels during the period ended September 30, 2013. (1) See Schedule of Investments for additional detailed categorizations. 9 ITEM 2. CONTROLS AND PROCEDURES (a)The Chief Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on the evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b)There have been no changes in the registrant’s internal control over financial reporting that occurred during the registrant’s last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant’s internal controls over financial reporting. ITEM 3. EXHIBITS Certification pursuant to Rule 30a-2(a) under the Investment Company Act of 1940 (17 CFR 270.30a-2(a)) is filed and attached hereto as Exhibit 99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: The European Equity Fund, Inc. By: /s/Robert Kendall Robert Kendall President Date: November 22, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/Robert Kendall Robert Kendall President Date: November 22, 2013 By: /s/Paul Schubert Paul Schubert Chief Financial Officer and Treasurer Date: November 22, 2013
